Citation Nr: 1449344	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-09 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, with additional reserve service

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO (Travel Board hearing).  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration.  


Specifically, the Board finds that a new VA audiological examination is necessary to fully address the nature and etiology of the Veteran's claimed hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination must be based on consideration of the claimant's medical history and must describe the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran was provided a VA audiological examination for an etiological opinion regarding his bilateral hearing loss and tinnitus in March 2011; however, the audiological opinion provided is inadequate to decide this claim.  The March 2011 VA examiner opined that it was not at least as likely as not that either condition was related to noise exposure while on active duty.  In support of this finding, he noted that the Veteran had normal hearing at entrance and that "military records document normal hearing throughout service."  See March 2011 VA Audiology Examination.  This rationale is, however, not a sufficient basis for the examiner's negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for, or diagnosis of hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the U.S. Court of Appeals for Veterans Claims has held where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).

Furthermore, the examiner based the opinion on the absence of any "standard" threshold shifts during the Veteran's service.  However, the examiner did not define what constitutes a "standard" shift.  In this regard, the Occupational Safety & Health Administration (OSHA) defines a "standard threshold shift" as "a change in hearing threshold relative to the baseline audiogram of an average of 10 dB or more at 2000, 3000, and 4000 Hz in either ear."  See 29 C.F.R. § 1910.95(g)(10)(i).  And, contrary to the examiner's classification, the Veteran's in-service audiograms evidence 10 decibel threshold shifts from entrance to separation and thereafter.  Specifically, the Veteran's May 1965 entrance audiogram shows puretone thresholds, in decibels, as follows (converted from ANSI to ISO):


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
/
0
LEFT
10
15
5
/
10

His March 1969 audiogram on separation from his first period of active duty shows puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
/
/
LEFT
20
20
15
/
/

And, his May 1972 audiogram, performed pursuant to his Naval Reserves enlistment shows puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
5
10
LEFT
20
15
10
15
10

Thus, the Veteran's service treatment records evidence an in-service audiometric threshold shift of 10 decibels at 2000 Hz. in the right ear from entrance to separation, as well as a shift of 10 decibels at 1000 Hz. and 4000 Hz. on the right and at 500 Hz. on the left between May 1965 and May 1972.  Under the OSHA definition of a "standard" threshold shift, the audiometric data contradicts the VA examiner's finding of no significant shift in hearing during service.  

Moreover, the Veteran reported that the VA examination report incorrectly dated the onset of his tinnitus to the 1980's.  See September 2014 Board Hearing Testimony.  Rather, he stated that although he first reported the ringing in his ears in the 1980's, he noticed it much earlier, during his active service.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (finding that the Veteran is competent to provide statements regarding experiencing ringing in the ears).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Therefore, on remand, a new VA audiological examination should be conducted to assess the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Barr, 21 Vet. App. at 312.  In formulating the opinion, the examiner should comment upon the significance, if any, of the upward shifts in the Veteran's pure tone thresholds in the March 1969 separation audiometric examination and the May 1972 reserves audiogram compared to the May 1965 entrance audiogram.  See Hensley, 5 Vet. App. at 158-160 (discussing the criteria for evaluating the significance of a shift in puretone threshold).

Additionally, the Veteran reported serving for eight years in the U.S. Navy Reserves, with additional exposure to hazardous noise from to heavy machinery and engines.  See September 2014 Board Hearing Testimony.  However, there has been no verification of periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA).  This is particularly important in light of the Veteran's assertion during his September 2014 Board hearing that he initially noticed his hearing loss "in the later [19]70's," ostensibly while he was still serving in the Reserves.  Therefore, verification of all periods of ACDUTRA or INACDUTRA should be accomplished on remand.


Furthermore, remand is also required to obtain additional records relating to the Veteran's Reserve service.  The Veteran testified at his September 2014 Board hearing that he reported experiencing ringing in his ears at an examination performed during his Reserves service.  However, it is not clear that any attempt has been made by the RO to obtain his Reserve service treatment or personnel records.  The RO, then, should take appropriate action to obtain the Veteran's complete records for his Reserve service.  

Finally, as it appears that the Veteran is currently undergoing private audiological treatment for his bilateral hearing loss, see, e.g., Mid-Valley Speech & Hearing Center records dated from December 2001 to September 2009, he should also be provided another opportunity to identify any relevant private treatment records pertaining to the disabilities on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain. 

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Undertake appropriate action to attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA with the U.S. Navy Reserves. 

3.  Take appropriate action to obtain the Veteran's complete records for his U.S. Navy Reserve service, to include making a request to the National Personnel Records Center (NPRC), the Veteran's Reserve Unit, and/or any other appropriate entity.

All records and/or responses received should be associated with the claims file.  The non-existence or unavailability of the information and/or records must be verified by each Federal department or agency from which they are sought.  Such verification should be documented for the record and the Veteran should be provided notice of that fact.

4.  After the foregoing development has been completed and all available records have been associated with the claims file, schedule the Veteran for a VA audiological examination.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the hearing examiner.  The examination report must reflect that such a review was undertaken.

The examination should include any necessary diagnostic testing or evaluation, to include audiological testing.

After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether the Veteran's bilateral hearing loss and tinnitus are at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of his in-service noise exposure, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).

In providing this opinion, the examiner should consider the Veteran's reported history of in-service noise exposure as a radioman and his testimony during his September 2014 Board hearing that he first noticed tinnitus during his active service and that he first became cognizant of decreased hearing acuity in the "late '70's."  The examiner should also discuss the results of the Veteran's May 1965 entrance audiogram, his March 1969 separation audiogram, and his May 1972 Reserves audiogram, and state whether a comparison of the audiometric results indicates a significant puretone threshold shift, and, if so, the significance of such a shift.  In this regard, the examiner should note that audiometric results dated prior to November 1967 must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) units for proper comparison, as shown in the body of this remand above.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete explanation for the opinion reached.

4.  Next, review the VA audiological examination report to ensure that the opinions provided are adequate.  The case should be returned to the examiner if all questions posed in this REMAND are not answered.

5.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



